EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	The amendment filed on 1/24/2022 under 37 CFR 1.116, in reply to the final rejection, has been considered and is hereby entered.  Claims 1 and 15 are amended.  Claim 14 is cancelled.  New claim 20 is added.  Claims 1-13 and 15-20 are pending.

Claim Objections Withdrawn
The objection to claim 14 as being dependent upon a rejected base claim, is withdrawn.  The cancellation of the claim renders the objection moot.

Claim Rejections Withdrawn
The rejection of claims 1-9, 11-13, and 15-19 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maltzahn et al (US Patent Application Publication 2016/0158294) is withdrawn in light of the examiner’s amendment set forth below.

The rejection of claims 1-13 and 15-19 under 35 U.S.C. 103 as being unpatentable over Maltzahn et al (US Patent Application Publication 2016/0158294) is withdrawn in light of the examiner’s amendment set forth below.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Janice DeYoung on 2/9/2022.

The application has been amended as follows: 
In the claims:
At the end of claim 1, added “, wherein the only active ingredient is G. sanguinis.”
At the end of claim 15, added “, wherein the only active ingredient is G. sanguinis.”

Conclusion
Claims 1-13 and 15-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645